PO oe ts ate
SOUTHERN DISTRICT OF MISSISSIPP}

FILED
PRAECIPE FOR SUMMONS | SEP 25 2019

   
  
   

 

 

 

 

ARTHUR JOHNSTON

IN THE UNITED STATES DISTRICT COURT BY setaty
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION

 

  

UNITED STATES OF AMERICA

SUPERSEDING INDICTMENT
Vv. Criminal No. 3:19cr175-DPJ-FKB

BALTAZAR GOMEZ-GOMEZ
a/k/a Baltazar Gomez Gomez
a/k/a Richard Longoria
(wherever found)
The Clerk of said Court will issue summons returnable on October 9, 2019, at 3:00 p.m.,

before Honorable F. Keith Ball, United States Magistrate Judge at Jackson, Mississippi, a

superseding indictment against the above-named defendant having been filed in the above-entitled

   
 

cause on Septembe : , 2019

YO
This / 1S day of September, 2019.

D. MICHAEL HURST, JR.
United States Attorney i

p Ys iA Z, oe
By: | Wp VOL tN
“Christopher D. Carter |
Assistant U.S. Attorney
MSB # 104779

Summons issued:

HSI/ CDC
